Title: To Thomas Jefferson from Benjamin Vaughan, 24 March 1803
From: Vaughan, Benjamin
To: Jefferson, Thomas


          
            Dear sir,
            March 24, 1803.
          
          In the travels of Tournefort, Vol. 1. 4to. edition, there are two chapters containing the description of Constantinople; & in one of them is a brief statement, that the Turkish gallies are there housed. Whether they are kept in wet or dry dock’s, I forget; for I now write remote from my books.—In Snodgrass’s folio letter to Mr. Dundas, printed some years since, you will find that the building of men of war is recommended to be performed under sheds; in correspondence to which are the reports made to parliament on these subjects. I know that Sir John Call was strenously in favor of this; & I think that the practice has been partially tried, though wood is not very cheap among the English.
          If the violent counsels of some men were followed respecting New Orleans, not only the evils of war would be introduced for a people, whose continuance with the U.S. is somewhat contingent; and the obstructions to the Missisippi would merely change their form, the blockade being converted from one by land, to one by sea; but the French might patch up their quarrels with their refractory negroes in the islands, and introduce these into the vicinity of the slave colonies of the U.S. When they have evacuated their islands of these troublesome inmates, they may spare corresponding detachments of white troops. The latter will probably soon become so distasted with their present service; (which is without hope, without plunder, without glory; & to the certain loss of life by disease, as well as against that love of liberty which still beats so high in some of them, that they are sent there to extinguish it;) I say, they may become so distasted, as not only to refuse to act in the islands; but even shew symptoms of making common cause with the blacks; so as to make this almost the only brilliant ending of the negro-war left for Bonaparte. He will be proud of thus healing an evil by a stratagem to turn to his benefit & fame; for certain it is, that he now holds the wolf by the ears, and knows not whether to loose it, or how to keep it.
          Rather than follow the rash advisers for the U.S., it would be wiser in the last resort, to station hulks or floating stages or even proper vessels at the river’s mouth, to receive the descending produce.
          Certain it is too, that the Spaniards are the most censurable in this business; & if upon them any evil is to fall, it is pretty clear that the genius of American enterprize will seek their gold mines. Would not the prudent form for the first of such expeditions be the following? To send forward a detachment of cavalry & mounted infantry; to fix by lot, or ballot, or the orders of a superior, who, & who alone, shall attend to plunder; to designate publicly, if not the proportions of the spoil, yet at least the precautions to secure it against embezzlement; to let the rest of the detachment keep the most rigorous guard; and to meet the party on their return with a body designed to support their retreat. Profound secrecy must attend every part of such a project.
          The Spaniards seem of late years not to have acted upon any of the principles common to the human understanding. A superior power seems to have bewildered their intellects. They are at once the prey, the scoff, & the tools of others, & when their moment comes, whether in Europe or America, they will probably break up at once.—As to the Western States of the Union, whether in unison or in opposition with the Spaniards, they are likely to be among the instruments of their fall in America. Believe me, my dear sir, Your attached & respectful friend & servant.
        